 



Exhibit 10.3
LIBOR Note and Security Agreement

     
 
  Note and Security Agreement
Banc of America Leasing & Capital, LLC
  (Variable Rate — LIBOR)

 
This Note and Security Agreement (“Note”) made as of the date set forth below
sets forth the terms and conditions governing the repayment of a loan made by
Banc of America Leasing & Capital, LLC (“Secured Party”) to the party identified
below as Debtor for the purpose of financing the personal property identified
below as the Equipment, and the granting by Debtor to Secured Party of a
security interest in the Equipment and certain related property to secure the
repayment of all Debtor’s Obligations to Secured Party. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Loan and Security Agreement, dated as of September 9, 2005 (the “Loan
Agreement”), between Secured Party and Debtor.

     
Date: September 9, 2005
 
Agreement Number: One
 
   
Secured Party:
  Banc of America Leasing & Capital, LLC
 
  2059 Northlake Parkway, 4 South
 
  Tucker, Georgia 30084-4007
 
   
Debtor:
  Cronos Containers, Inc.
 
  1 Front Street, Suite 925
 
  San Francisco, CA 94111
 
   
Equipment:
  Those certain intermodal marine dry cargo and specialized
 
  containers set forth on Schedule 1 attached hereto

 
Principal Amount of Loan: $3,938,141.69
Number of Principal Repayment Installments (including Final Repayment
Installment): 48
Amount of Each Principal Repayment Installment Prior to Final Repayment
Installment: $82,044.62
Amount of Final Principal Repayment Installment: $82,044.55
Due Date of First Principal Repayment Installment: On the thirtieth (30th) day
following the Funding Date of this Loan.

 



--------------------------------------------------------------------------------



 



Due Date of Final Principal Repayment Installment: On the (48th) anniversary of
the Funding Date of this Loan.
Variable Interest Rate. For any year or portion thereof, a per annum rate of
interest equal to the Applicable Margin (as defined in the Loan Agreement) plus
the rate of interest equal to the “average of interbank offered rates for dollar
deposits in the London Market based on quotations of sixteen (16) major banks”
for a term of thirty days as published in the Wall Street Journal under a
heading entitled “Money Rates, London Interbank Offered Rates (LIBOR)” or any
future or substitute heading. LIBOR will adjust on each LIBOR Reset Date as
provided in the Loan Agreement.
Loan; Terms of Repayment. In consideration of the making of a loan by Secured
Party to Debtor for the purpose of financing the Equipment specified above (the
“Loan”), Debtor promises and agrees to pay to the order of Secured Party, at
Secured Party’s address stated above or at such other places as Secured Party
may from time to time designate in writing, the principal amount of the Loan,
together with interest calculated as hereinafter provided. Subject to Debtor’s
right to prepay such principal amount in whole or in part provided in the Loan
Agreement, Debtor shall pay such principal amount in consecutive monthly
installments of principal, each in the amount set forth above under the heading
“Amount of Each Principal Repayment Installment Prior to Final Repayment
Installment,” due and payable on the “Due Date of First Principal Repayment
Installment” set forth above and on a like date of each calendar month
thereafter until the Loan is fully repaid; provided, however, that the last such
installment shall be in the amount set forth above under the heading “Amount of
Final Principal Repayment Installment” or (if greater) the amount of the then
outstanding principal balance of the Loan.
Interest. Interest shall be calculated on the basis of a year of three hundred
sixty (360) days and shall, during each calendar month or portion thereof from
and after the date on which funds are disbursed by Secured Party, accrue on
unmatured principal balances outstanding during such period at the “Variable
Interest Rate” specified above for the week in which the first day of the month
prior to such calendar month occurs. All interest accrued through the due date
of a principal installment shall be due and payable simultaneously with such
installment.
Prepayments. For one (1) year following the Funding Date of this Loan, Debtor
may prepay up to ten percent (10%) of the Original Equipment Value of the Loan
due to an Early Termination without incurring a prepayment/early termination
penalty. After the first anniversary of such Funding Date, the outstanding
principal balance of the Loan may be prepaid in whole or in part at any time,
together with all interest and late charges accrued through the date of
prepayment without any prepayment charge. Debtor shall make such mandatory
prepayments as required pursuant to Section 2(c) of the Loan Agreement.
Late Charges. To the extent permitted by applicable law, Debtor shall pay on
demand, as a late charge, an amount equal to three percent (3%) of each
installment or part thereof that is not paid within ten (10) days of the date
when due, but nothing in this paragraph alters the definitions of events of
default hereunder. Debtor shall pay the late charge, to the extent permitted by
applicable law, regardless of whether or not Debtor’s failure to pay such
installment when due is

 



--------------------------------------------------------------------------------



 



or becomes a default hereunder and regardless of whether or not Secured Party
proceeds under the Remedies provisions hereof or takes any other action, and
demand for and collection of the late charge shall not be deemed a waiver of
default or of any other remedies or rights.
Security Interest. Debtor hereby confirms its grant of a security interest, as
security for the Obligations, to Secured Party as provided in the Loan
Agreement, and acknowledges and agrees that the grant set forth in the Loan
Agreement extends to, and Borrower hereby grants to Secured Party, as security
for the Obligations, a security interest in and to, the personal property
described above as the Equipment, together with all parts, additions,
accessions, accessories, replacements and substitutions thereto or therefor, and
all proceeds therefrom.
Representations and Warranties. Debtor represents and warrants that on the
Funding Date, the representations and warranties of Debtor in each of the Loan
Documents to which it is a party are true and correct in all material respects
as though made on and as of the Funding Date.
Certificates of Title. If the Collateral consists of or includes motor vehicles
or other equipment for which there is a certificate of title evidencing
ownership thereof, Debtor shall forthwith cause each certificate to be endorsed
over and the Lien of Secured Party to be noted so as to show Secured Party’s
interest, and Debtor shall deliver forthwith each such certificate to Secured
Party.
Sale or Replacement of Collateral. Debtor shall not sell or replace any item or
part of the Collateral except as provided in the Loan and Security Agreement.
Post Default Interest. Any principal balance not paid when due (whether by
acceleration or otherwise) shall accrue interest at the Default Rate (as defined
below) until such principal balance is paid. The “Default Rate” shall be a per
annum rate of interest equal to (i) twelve percent (12%) or (ii), if less, the
highest rate of interest permitted by applicable law. Secured Party may, at its
option, apply late payments (either in full or partial) in the following manner:
first to interest, then to principal, and finally to late charges. To the extent
permitted by applicable law, Debtor shall pay interest on delinquent principal
installments on demand regardless of whether or not Secured Party proceeds under
the Remedies provisions hereof or under the Loan Agreement or takes any other
action, and demand for and collection of interest on such overdue installments
at the Default Rate shall not be deemed a waiver of any default or of any other
remedies or rights.
Events of Default. Any Event of Default under the Loan and Security Agreement
shall constitute and “Event of Default” hereunder.
Remedies. Upon any Event of Default and at any time thereafter, Secured Party
may exercise any of its remedies set forth in the Loan Agreement and under
applicable law.
Severability. Any provision of this Note that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or

 



--------------------------------------------------------------------------------



 



unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
No Waiver; Cumulative Remedies. No failure by Lender to exercise, and no delay
by Lender in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided in any
other Loan Document or by law.
Assignability. Debtor acknowledges that the rights of Secured Party may be
assigned to any Person in whole or in part at the sole discretion of Secured
Party, and Debtor agrees that any defense it may have against Secured Party as
to events occurring prior to any assignment shall not be asserted, and shall be
void, against any assignee of the rights of Secured Party. Debtor shall not
assign any of its rights or obligations under this Note to any person without
the prior written consent of Secured Party, and in the absence of such prior
written consent, no such assignment of any right or obligation of Debtor
hereunder shall be binding on Secured Party.
Financing Statements. Debtor hereby authorizes Secured Party to file financing
statements as to the Collateral.
Warranty Disclaimer. Secured Party is not a manufacturer or seller of the
Equipment and makes no warranties whatsoever with respect to any of the
Equipment, including without limitation warranties of title, merchantability or
fitness for any particular purpose. Debtor shall not assert any breach of any
such warranty as a defense to any of its obligations to Secured Party under this
Note; however, nothing in this Note shall be construed to impair any of Debtor’s
remedies for breach of warranty against any seller or manufacturer of the
Collateral.
Governing Law. This Note shall be construed and enforced in accordance with and
governed by the laws of the State of California as of the date hereof (without
regard to conflict of laws principles).
[Signatures appear on following pages.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Cronos Containers Inc. has caused this Note to be
executed as of the date first above written, intending and agreeing to be
legally bound by all the provisions of this Note.

              DEBTOR:
 
            Cronos Containers, Inc.
 
       
 
  By:   /s/ John Kallas
 
       
 
      Printed Name: John Kallas
 
      Title: Secretary & Treasurer

 



--------------------------------------------------------------------------------



 



Schedule 1
to Note
Equipment Schedule
[omitted pursuant to Item 601(b)(2) of Regulation S-K]

 



--------------------------------------------------------------------------------



 



Schedule 2
to Note
Prepayment Amounts
Please See Attached.

 



--------------------------------------------------------------------------------



 



Termination Schedule

                      A   B     Permited Early   Non-Permited Early    
Termination   Termination Payments   Value as a % of   Value as a % of Made  
Equipment Value   Equipment Value
0
    100.0000 %     102.0000 %
1
    97.9167 %     100.1270 %
2
    95.8333 %     98.2457 %
3
    93.7500 %     96.3560 %
4
    91.6667 %     94.4578 %
5
    89.5833 %     92.5512 %
6
    87.5000 %     90.6361 %
7
    85.4167 %     88.7125 %
8
    83.3333 %     86.7802 %
9
    81.2500 %     84.8394 %
10
    79.1667 %     82.8899 %
11
    77.0833 %     80.9317 %
12
    75.0000 %     78.9648 %      
13
    72.9167 %     72.9167 %
14
    70.8333 %     70.8333 %
15
    68.7500 %     68.7500 %
16
    66.6667 %     66.6667 %
17
    64.5833 %     64.5833 %
18
    62.5000 %     62.5000 %
19
    60.4167 %     60.4167 %
20
    58.3333 %     58.3333 %
21
    56.2500 %     56.2500 %
22
    54.1667 %     54.1667 %
23
    52.0833 %     52.0833 %
24
    50.0000 %     50.0000 %
25
    47.9167 %     47.9167 %
26
    45.8333 %     45.8333 %
27
    43.7500 %     43.7500 %
28
    41.6667 %     41.6667 %
29
    39.5833 %     39.5833 %
30
    37.5000 %     37.5000 %

 



--------------------------------------------------------------------------------



 



                      A   B     Permited Early   Non-Permited Early    
Termination   Termination Payments   Value as a % of   Value as a % of Made  
Equipment Value   Equipment Value
31
    35.4167 %     35.4167 %
32
    33.3333 %     33.3333 %
33
    31.2500 %     31.2500 %
34
    29.1667 %     29.1667 %
35
    27.0833 %     27.0833 %
36
    25.0000 %     25.0000 %
37
    22.9167 %     22.9167 %
38
    20.8333 %     20.8333 %
39
    18.7500 %     18.7500 %
40
    16.6667 %     16.6667 %
41
    14.5833 %     14.5833 %
42
    12.5000 %     12.5000 %
43
    10.4167 %     10.4167 %
44
    8.3333 %     8.3333 %
45
    6.2500 %     6.2500 %
46
    4.1667 %     4.1667 %
47
    2.0833 %     2.0833 %
48
    0.0000 %     0.0000 %

 